Citation Nr: 1538085	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected plasmacytoma with multiple myeloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012 and July 2014 the case was remanded for further development (by a Veterans Law Judge other than the undersigned).  It is now reassigned to the undersigned. 

[An interim (December 2014) rating decision granted service connection for left ear hearing loss, and that issue is no longer before the Board.].  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is raised in the record (see July 2013 VA Memo noting that the Appeals Management Center has determined that TDIU is inferred), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

The issue of service connection for glaucoma is being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the claim to have had) a right ear hearing loss disability.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86   (2006), aff'd, 483 F.3d 1311   (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  An October 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing. He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA audiological examinations in August 2008 and March 2013. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in-service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases (including sensorineural hearing loss (SNHL), as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs show that in January 1968, he complained of intermittent hearing difficulty.  May 1969 separation audiometry revealed puretone thresholds, in decibels, to be:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
--
--
--
--
--

On August 2008 VA audiological evaluation, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
--
--
--
--
--

The speech recognition score for the right ear was 100 percent.  The examiner noted that the Veteran's right ear hearing was clinically normal. 

On March 2013 VA audiological evaluation, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
--
--
--
--
--

Speech recognition in the right ear was 96 percent; the diagnosis was normal hearing in the right ear.  

The Veteran claims he has hearing loss secondary to his service-connected plasmacytoma with multiple myeloma.  However, the record, as it stands currently, does not show that he has had a right ear hearing loss disability in service or at any time thereafter.  While he may be competent to observe that he has difficulty hearing, he is not competent to establish by his observation that he has a hearing loss disability because under governing regulation (38 C.F.R. § 3.385) that requires audiometric testing. 

On the most recent (March 2013) VA audiological examination, audiometry found that the Veteran does not have a right ear hearing loss disability as defined in38 C.F.R. § e,e85.  In the absence of any competent evidence showing that he has a right ear hearing loss disability, he has not met the threshold legal requirement for substantiating a claim of service connection or presented a valid claim of service connection the disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for right ear hearing loss is denied.


REMAND

In its July 2014 remand, the Board instructed the AOJ to arrange for the Veteran to be examined to determine the nature and etiology of his glaucoma, to include whether it was caused or aggravated by his service-connected plasmacytoma with multiple myeloma.  The Board noted that in rendering these opinions, the commenting physician must consider and address the information on the websites that the Veteran's representative cited in September 2013 written  argument suggesting a causal relationship between his glaucoma and his brain tumor. 

On October 2014 VA examination, the examiner indicated that multiple myeloma in and of itself has not been shown to have any bearing on glaucoma, but that there can be a side effect from the treatment of the condition as oral corticosteroids in some of their combinations are often used for treating this condition.  The examiner however did not opine whether the Veteran's multiple myeloma treatment did in fact cause or aggravate his glaucoma, and did not comment on the websites cited by the Veteran's representatives, as instructed. 

As action ordered in the July 2014 remand has not been completed, and the record remains inadequate to properly address the matter on appeal, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268   (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all VA evaluations and treatment the Veteran received for glaucoma and plasmacytoma with multiple myeloma.

2.  The AOJ should then forward the Veteran's entire record to the October 2014 examiner for review and an addendum opinion. If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  [If another examination is needed for the opinion sought, such should be arranged.]  Based on review of the record, the provider should respond to the following:

(a) What is the likely etiology for the Veteran's glaucoma? Specifically, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated (the opinion must address aggravation) by his service-connected plasmacytoma with multiple myeloma (and/or VA treatment thereof)?  [Please respond to all parts of this question.]  If not, please identify the etiological factor(s) considered more likely.

The examiner should include rationale with all opinions.  In rendering these opinions, the examiner should comment on the information on the websites the Veteran's representative cited in September 2013 written argument. 
3.  The AOJ should then review the record and re-adjudicate the claim of service connection glaucoma. Thereafter, if it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


